Exhibit 10.1

DATED 30 APRIL 2013

ENDEAVOUR ENERGY UK LIMITED

- and -

CIDOVAL S.À R.L.



--------------------------------------------------------------------------------



DEED OF GRANT OF A PRODUCTION PAYMENT
in respect of United Kingdom Continental Shelf
Seaward Production Licence P.213 (Block 16/26a A-ALBA) (the Alba Field)
and
Seaward Production Licence P.255 (Blocks 22/6c A and 22/6s A) (the Bacchus
Field)



--------------------------------------------------------------------------------



TABLE OF CONTENTS

DEED OF GRANT

DATED 30 APRIL 2013

BETWEEN:



(1)   ENDEAVOUR ENERGY UK LIMITED, a company incorporated in England and Wales
(registered number 05030838) whose registered office is at 33rd Floor,
CityPoint, One Ropemaker Street, London EC2Y 9UE (the “Grantor”); and



(2)   CIDOVAL S.À R.L. a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, with its registered office at 40, avenue Monterey, L-2163
Luxembourg, having a share capital of USD20,425 and being registered with the
Luxembourg trade and companies register under number B175673 (the “Grantee”).

RECITALS:

The Grantor has agreed to grant to the Grantee the Production Payment with
respect to the proceeds of sale of any and all Petroleum produced from the area
covered by the Subject Interests on and subject to the following terms and
conditions.

IT IS AGREED:



1.   DEFINITIONS AND INTERPRETATIONS



1.1   In this Agreement, save where the context otherwise requires, the
following words and expressions have the following meanings:

“Agreement” means this deed of grant of a production payment between the
Parties, including the Schedules.

“Available Production” for each Relevant Period, Petroleum produced and saved
during such Relevant Period from all wells situated on, produced from or
allocated to the Subject Interests and to which the Grantor is entitled as at
the date of this Agreement or such lesser percentage interest share as may be
held by the Grantor from time to time after deduction of Petroleum which:
(i) may be used in the conduct of operations during such Relevant Period;
(ii) is produced from a well pursuant to a non-consent provision in which the
Grantor has not elected to participate; or (iii) is required to be delivered
during such Relevant Period to the Forward Sale Counterparty pursuant to the
Forward Sale Agreement or any other deliveries to persons under the forward
sale, prepayment or similar arrangements entered into by the Grantor in
accordance with Clause 3.7(a).

“Blocks” means Block 16/26a A-ALBA of Licence P.213 and Blocks 22/6c A and 22/6s
A of Licence P.255.

“Business Day” means any day (other than a Saturday, Sunday or public holiday)
on which banks in the City of London, United Kingdom and in New York, New York,
USA are generally open for business.

“Contest” has the meaning specified in Clause 4.4.

“Current Market Value” means the volume weighted average price (whether fixed or
floating) per barrel actually received by the Grantor at the point of sale for
its share of production and sold from its share of Petroleum allocated to the
Subject Interests for the Relevant Period, provided that:



  (a)   the relevant contract or other agreement was negotiated and agreed to on
an open market, arm’s length basis;



  (b)   the said price actually received shall be reduced by an appropriate
share of customary marketing fees and be net of VAT or similar Tax due out of
the proceeds of such Petroleum sales; and



  (c)   the price per barrel received by the Grantor under the trade agreed on
27 February 2013 by the Grantor and Forward Sale Counterparty in an amount of
twenty-two million and five hundred thousand Dollars ($22,500,000) under the
Forward Sale Agreement and any other forward sale, pre-payment or other similar
arrangements entered into in accordance with this Agreement or under any
financial hedge shall be disregarded for the purposes of the foregoing
calculation.

“DECC Measurement Guidance” means the Department for Energy & Climate Change
Guidance Notes for Petroleum Measurement in force from time to time.

“Deed of Novation and Amendment” means the deed of novation and amendment dated
28 March 2013 entered into, inter alios, between the Grantor and the Grantee
relating to the SPA.

“Deficiency Amount” for a Relevant Period, means the aggregate amount of any
Shortfalls outstanding from any prior Relevant Periods plus all amounts owing
pursuant to Clauses 4.1, 4.6 and 4.8(c), which shall be multiplied by ten per
cent. (10%) per annum accruing on such Deficiency Amount from the Settlement
Date on which such Deficiency Amount would have been paid had the Target Dollar
Amount been reached up to the date on which such Deficiency Amount is no longer
outstanding.

“Dispute” has the meaning specified in Clause 13.2.

“Effective Date” means the date of the Sale and Purchase Agreement.

“Encumbrances” means all liens, charges (whether fixed or floating), farm-in or
earn-in rights, royalty interests, pledges, options, net profit interests,
rights of pre-emption, mortgages or other similar third party rights securing
any obligation of any person or any other type of preferential arrangement
having similar effect.

“Existing Security” means the security created pursuant to: (i) a debenture
dated 12 April 2012 between the Grantor and Cyan Partners, LP, and (ii) a
supplemental agreement relating to the debenture dated 31 May 2012 between the
Grantor and Cyan Partners, LP.

“Forward Sale Agreement” means the crude oil forward sale agreement entered into
by and between the Grantor and the purchaser thereunder (the “Forward Sale
Counterparty”) dated 29 January 2013.

“Licences” means United Kingdom Seaward Production Licence P.213, covering Block
16/26a A-ALBA and United Kingdom Seaward Production Licence P.255, covering
Blocks 22/6c A and 22/6s A.

“Maximum Percentage” means forty per cent. (40%) of Available Production for the
period through to and including the first six (6) Settlement Dates and ninety
per cent. (90%) of Available Production for the period thereafter, being the
maximum percentage of Available Production to which the Grantee shall be
entitled for each Relevant Period.

“Party” or “Parties” means a party or parties to this Agreement.

“Payee” has the meaning specified in Clause 4.10.

“Payor” has the meaning specified in Clause 4.10.

“Permitted Encumbrances” means the following:



  (a)   Encumbrances arising under the Licence Interest Documents; and



  (b)   Existing Security.

“Petroleum” has the meaning ascribed to it under the Licences.

“Production Payment” has the meaning ascribed to it in Clause 2.

“Production Payment Percentage” for each Relevant Period, means a percentage of
Available Production for such Relevant Period up to the Maximum Percentage,
which shall be calculated as follows:

{(Target Dollar Amount for the Settlement Date falling immediately following
such Relevant Period + Deficiency Amount) / Current Market Value } * 100

Available Production

as may be adjusted in accordance with Clause 4.8(c).

“Production Payment Security Documents” means the documents listed in paragraphs
(b) to (e) (inclusive) of the definition of “Completion Documents” set out in
the Sale and Purchase Agreement.

“Relevant Period” means a period up to but not including a Settlement Date. For
the avoidance of doubt, the first Relevant Period shall be the period from and
including the Effective Date up to but not including the first Settlement Date,
with the following Relevant Period being from and including the first Settlement
Date up to but not including the next Settlement Date.

“Sale and Purchase Agreement” means the sale and purchase agreement between the
Parties dated 5 March 2013.

“Secretary” means the Secretary of State for Energy & Climate Change, or any
other person discharging the function of the Secretary of State in respect of
the Licence.

“Settlement Date” means:



  (a)   the dates set out in Schedule 1 as “Settlement Dates”; and



  (b)   to the extent only that there exists a Deficiency Amount following the
final Settlement Date referred to in paragraph (a) above, each succeeding 31
March, 30 June, 30 September and 31 December thereafter until such time as the
Deficiency Amount is reduced to zero.

“Shortfall” means an amount, if any, by which the proceeds from the sale of
Petroleum for a Relevant Period delivered to the Grantee is less than the Target
Dollar Amount for such Relevant Period.

“Target Dollar Amount” shall:



  (a)   for each Settlement Date specified in paragraph (a) of such definition,
mean the Dollar amount set out in Schedule 1 next to the relevant Settlement
Date; and



  (b)   for each Settlement Date set out in paragraph (b) of such definition, be
deemed to be zero.

“Tax Assessment” has the meaning specified in Clause 4.4.

“Termination Amount” means the amount identified as the “Termination Amount” in
Schedule 1, being the sum of all Target Dollar Amounts.

“Unpaid Amount” has the meaning specified in Clause 3.2.

“VAT” means value added tax imposed under the Value Added Tax Act 1994.



1.2   Unless otherwise defined herein, capitalised terms shall have the meaning
attributable to such terms in the Sale and Purchase Agreement.



1.3   All references to Clauses, Schedules and Recitals are, unless otherwise
expressly stated, references to clauses and schedules of and recitals to this
Agreement.



1.4   The table of contents and headings in this Agreement are inserted for
convenience only and shall not affect the meaning or construction of this
Agreement.



1.5   Any reference to any statute or statutory instrument in this Agreement
shall be a reference to the same as amended, supplemented or re-enacted from
time to time.



1.6   Unless the context otherwise requires, reference to the singular shall
include the plural and vice versa, reference to any gender shall include all
genders, and references to persons shall include natural persons, bodies
corporate, unincorporated associations, partnerships, government or state
(whether or not having separate legal personality).



1.7   Unless the context otherwise requires, references to documents and
agreements shall be construed as references to those documents or agreements as
may have been amended, supplemented and/or novated from time to time.



1.8   In the event of any inconsistency between the main body of this Agreement
and the Sale and Purchase Agreement in respect of the subject matter hereof,
this Agreement shall prevail.



1.9   References in this Agreement to the words “include”, “including” and
“other” shall be construed without limitation.



2.   GRANT OF PRODUCTION PAYMENT



2.1   In consideration for receipt of the Purchase Price allocated to the
Licences under clause 2 of the Sale and Purchase Agreement, as of and from the
Effective Date the Grantor hereby grants to the Grantee a production payment
equal to the Production Payment Percentage of the proceeds of the sale of
Available Production from the Subject Interests (the “Production Payment”), free
and clear of any and all Encumbrances (except the Permitted Encumbrances) and
all costs, expenses and deductions whatsoever, including all development,
production, operational and Decommissioning Liabilities. As between the
Licences, proceeds of the sale of Available Production produced and saved from
the Blocks 22/6c A and 22/6s A of Licence P.255 shall be treated as allocated to
the Production Payment for any Relevant Period in priority to the proceeds of
sale of Available Production produced and saved from Block 16/26a A-ALBA of
Licence P.213.



2.2   As and when the aggregate Production Payment paid by the Grantor to the
Grantee in free and clear funds equals the Termination Amount, no Deficiency
Amount is outstanding and no other amount is due and payable or will become due
and payable on the last day of the current Relevant Period under or in
connection with this Agreement or the production of Petroleum permanently ceases
from the Subject Interests (whichever is the earlier), the rights and
obligations under this Agreement shall immediately cease and determine and any
and all security or credit support arrangements entered into in connection with
this Agreement shall also cease and determine.



2.3   For the avoidance of doubt, the Production Payment is a non-operating,
non-expense and non-recourse bearing right and interest which does not include,
is not subject to, and does not carry with it, any obligations, liabilities or
burdens in relation to the Licences or the Blocks other than as expressly set
out in this Agreement and the Sale and Purchase Agreement.



2.4   The Grantee shall look solely to the proceeds from the sale of Available
Production attributable to the Production Payment Percentage under this
Agreement for satisfaction and discharge of all amounts due pursuant to such
Production Payment, and the Grantor shall not be personally liable for the
payment and discharge thereof.



2.5   Nothing in Clause 2.4 above, shall:



  (a)   relieve the Grantor of its liability to account to the Grantee for the
Production Payment Percentage of the proceeds of sale of Available Production
which the Grantor received from the sale of such Available Production and which
the Grantor fails to deliver to the Grantee in accordance with this Agreement;



  (b)   relieve the Grantor of any obligation to respond in damages for breach
of any of the warranties, covenants or other obligations set out in this
Agreement and agreements entered into in connection herewith;



  (c)   relieve the Grantor of its liability to make direct payment to the
Grantee of any and all amounts falling due under and in accordance with Clause
3.2; and



  (d)   shall prevent the Grantee from being able to enforce its security in
accordance with the terms of the Production Payment Security Documents and to
look to the proceeds of such security for satisfaction and discharge of any and
all amounts owing hereunder and in connection herewith, subject to the principle
in Clause 2.4 that the Grantee shall look solely to the proceeds from the sale
of Available Production attributable to the Production Payment Percentage under
this Agreement.



2.6   The Production Payment on Petroleum produced and saved from or allocated
to the Subject Interests shall not be taken in kind by the Grantee and shall be
payable only in money.



3.   SALE AND PAYMENT



3.1   With effect on and from the date hereof, the Grantor will be responsible
for the marketing and sale of Available Production attributable to the
Production Payment at the Current Market Value and the Grantor will disburse to
the Grantee an amount equal to the sale proceeds thereof multiplied by the
Production Payment Percentage to be paid within twenty (20) days after the end
of each Relevant Period, provided that a sale has been made in such Relevant
Period, by wire transfer to such account as shall be notified in writing by the
Grantee to the Grantor.



3.2   If the Grantor fails to pay any amount payable by it in accordance with
Clause 3.1 above on its due date (the “Unpaid Amount”), it shall become liable
to pay forthwith an additional amount equivalent to 2% (two per cent.) per annum
on such Unpaid Amount, payable quarterly in arrears.



3.3   At the time of payment, the Grantor shall provide to the Grantee a
detailed statement showing the quantity and kind of Petroleum produced from or
allocated to the Blocks in the Relevant Period, the Current Market Value,
together with a calculation of the Production Payment for such Relevant Period
and any other information that the Grantee and/or the Grantor shall deem
reasonably necessary to confirm the Grantee’s entitlement.



3.4   The Grantor shall ensure that all proceeds it receives from or in
connection with the sale of its share of Petroleum allocated to the Subject
Interests for each Relevant Period is deposited directly by the relevant
contract counterparties into the Payment Account.



3.5   If the Grantor shall wish to sell any Petroleum attributable to the
Production Payment for less than the Current Market Value, the Parties shall
agree upon the fair market value at which such Petroleum may be sold and such
fair market value shall be adopted (and shall replace the Current Market Value)
for the purposes of quantifying the Production Payment relating to such
Available Production.



3.6   If the Parties are unable to agree upon the fair market value or on a
mechanism for determining the same pursuant to Clause 3.4 within seven (7) days,
the matter may be referred by the Grantee to an independent expert pursuant to
Clause 14, provided that in making such determination the independent expert
will have regard to the principle that the Grantee should not be required to
accept any price or mechanism if and to the extent that the application of the
same would result in the Grantee receiving a lower price for the Production
Payment than would otherwise have been the case if the same were sold on an open
market, arm’s length basis.



3.7   The Parties hereby agree that the Grantor shall be entitled to enter into
any forward sale, pre-payment or other similar arrangements without the prior
consent of the Grantee provided that at any one time the aggregate Dollar value,
based on the price actually payable under the relevant transaction, of all
Petroleum required to be delivered by the Grantor to counterparties and
outstanding under all such forward sale, pre-payment or other similar
arrangements (including, where applicable, under the Forward Sale Agreement)
shall not be in excess of:



  (a)   twenty-five million Dollars ($25,000,000) in aggregate in respect of the
Subject Interests; and



  (b)   twenty-five million Dollars ($25,000,000) in aggregate in respect of the
other assets of the Grantor,

at any one time other than with the prior written consent of the Grantee.



4.   TAX

Tax indemnity



4.1   Subject to Clause 4.2, if the Grantee suffers a UK tax liability as a
result of entering into the Sale and Purchase Agreement or the transactions
contemplated by this Agreement, the Grantor shall indemnify the Grantee for such
UK tax liability (including any interest and penalties), such indemnity to be
satisfied by way of an increase in the Production Payment Percentage so that,
overall, the Grantee is in no better or worse position than it would have been
had no such UK tax liability been imposed.



4.2   Clause 4.1 above shall not apply:



  (a)   to the extent the Tax liability arises as a result of:



  (i)   the Grantee being resident for tax purposes in the UK; or



  (ii)   the Grantee having a permanent establishment in the UK (other than a
permanent establishment which arises solely as a result of the transactions
contemplated by this Agreement); or



  (iii)   the Grantee becoming resident for tax purposes in any jurisdiction
other than Luxembourg other than as a result of the capitalisation or capital
structure of the Grantee or the transactions contemplated by the Deed of
Novation and Amendment.; or



  (b)   to the extent the tax liability would not have arisen had the Grantee
complied with its obligations under Clause 4.11 or Clause 4.12.



4.3   Any increase in the Production Payment Percentage pursuant to Clause 4.1
shall be satisfied on the Settlement Date immediately following the date on
which the tax in question becomes recoverable by HMRC.



4.4   In the event the Grantor is required to indemnify the Grantee pursuant to
Clause 4.1, the Grantee shall take such action, at the sole cost and expense of
the Grantor, as the Grantor may reasonably request to avoid, dispute, resist,
appeal, compromise or defend any assessment (a “Contest”) of the Grantee to tax
by HMRC (the “Tax Assessment”). The Grantor shall have the right to control any
proceedings taken in connection with the Tax Assessment and agrees to pay
directly to the taxing authority any required payments of tax, interest and
penalties that are required to be paid in connection with, or as a precondition
to, such Contest. The Grantee shall provide the Grantor with copies of all
correspondence and documentation relating to the Tax Assessment and such other
information, assistance and access to records and personnel as it reasonably
requires. The Grantee shall procure that no tax claim, action or issue in
respect of which the Grantor could be required to make a payment under this
Agreement is settled or otherwise compromised without the Grantor’s prior
written consent (not to be unreasonably withheld).



4.5   Notwithstanding the foregoing, the Grantee shall not be required to
Contest or continue any Contest of a Tax Assessment if:



  (a)   the Grantee considers (acting reasonably) that it will not be properly
reimbursed for costs and expenses already incurred in connection with the
Contest of such Tax Assessment;



  (b)   the Grantor has not furnished the Grantee with written advice from a law
firm practicing in relation to English law in form and substance reasonably
satisfactory to the Grantee to the effect that there is a reasonable basis for
the Contest; or



  (c)   the Grantee considers, in its reasonable discretion, such Contest might
materially prejudice it or any Cyan affiliated entity.



4.6   The Grantor shall indemnify the Grantee for its reasonable costs and
expenses properly incurred in connection with any such action or proceedings as
are referred to in Clause 4.4, such indemnity to be satisfied by way of an
increase in the Production Payment Percentage.



      Withholding tax and gross up



4.7   All sums payable under this Agreement shall be paid free and clear of all
deductions or withholdings whatsoever, save only as provided in this Agreement
or as required by law.



4.8   If the Grantor becomes aware that any deduction or withholding is required
by law from any payment under this Agreement, then:



  (a)   the Grantor shall notify the Grantee of the requirement to deduct or
withhold an amount;



  (b)   the Grantor and the Grantee shall use reasonable endeavours so that
payment can be made without such a withholding or deduction;



  (c)   in the event a withholding or deduction is required, the Grantor and the
Grantee shall agree to increase the Production Payment Percentage so that,
overall, the Grantee is in no better or worse position than it would have been
had no withholding or deduction been imposed.



4.9   Clause 4.8(c) shall not apply to the extent that the deduction or
withholding would not have arisen but for an assignment by the Grantee of any of
its rights under this Agreement.

FATCA



4.10   Any payer of an amount under this Agreement (the “Payer”), if requested
by the payee of such amount (the “Payee”), shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Payer
as will enable the Payer to determine whether or not the Payee is subject to
United States backup withholding or information reporting requirements or
obligations to deduct or withhold amounts required by sections 1471 to 1474 of
the US Internal Revenue Code (or any associated regulations or other official
guidance, or any treaty, law, regulation or other official guidance enacted in
any other jurisdiction which facilitates the implementation of those sections).

Co-operation



4.11   The Parties shall co-operate in completing any procedural formalities
which the Grantor concludes is necessary in relation to obtaining relief under
any applicable double taxation treaty in relation to any payments made under
this Agreement which are subject to UK taxation.



4.12   If requested by the Grantor, the Grantee shall use all reasonable
endeavours to satisfy and maintain its tax residence for the purposes of any
applicable double taxation treaty between the UK and the jurisdiction of
incorporation of the Grantee, provided that the Grantee shall not be required to
do so if it would cause financial loss for it or any Cyan affiliated entity
(unless the Grantor indemnifies the Grantee in respect of such loss). If the
Grantee considers that maintaining its tax residence in such manner would cause
such financial loss, the Grantee shall notify the Grantor.

VAT



4.13   All sums payable under or pursuant to this Agreement are (unless
expressly stated otherwise) exclusive of any applicable VAT which shall be
payable upon receipt of a valid VAT invoice.

General



4.14   Unless otherwise provided, each Party shall be responsible for reporting
and discharging its own tax measured by the income, profit or gains of that
Party.

Intention of the Parties



4.15   It is the intention of the Parties that the Production Payment be treated
as “carve-out production payment” within the meaning of section 636(a) of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”) and a “contingent
payment debt instrument” that is subject to the “noncontingent bond method”
within the meaning of Treasury Regulation Section 1.1275-4(b) (the “CPDI
Regulation”).

Reporting



4.16   The “issue price”, “comparable” and “projected yield”, each as defined in
the CPDI Regulation, are set forth on Schedule 2 to this Agreement.



4.17   Subject to Clause 2.4, the indemnities contained in this Agreement shall
survive in full force for a period of six years after the termination hereof in
accordance with Clause 2.2.



5.   MAINTENANCE OF THE LICENCES AND CONDUCT OF OPERATIONS



5.1   The Grantor shall comply with all the covenants and conditions contained
in the Licences and the JOAs and shall not exercise any right to surrender,
determine, wholly relinquish, terminate or abandon the Subject Interests or
sell, transfer or otherwise dispose of the whole or any portion of the Subject
Interests other than with the prior consent of the Grantee (such consent not to
be unreasonably withheld or delayed).



5.2   The Grantor shall take all reasonable and practical steps to enforce its
rights and pursue any and all claims and remedies under the JOAs and in respect
of the Licences and shall exercise its material discretions under the JOAs, all
as a non-operator consistent with good United Kingdom North Sea oil field
practice.



5.3   To the extent that the Grantor is entitled to influence the operations
carried out in the Blocks under the JOAs, the Grantor shall carry on (and shall
cause the relevant operator under the JOAs to carry on) all operations in the
Blocks diligently and in a good and workmanlike manner consistent with good
United Kingdom North Sea oil field practice. However, the nature and extent of
such operations shall be determined by the Grantor at its sole discretion.



6.   RIGHT TO AUDIT



6.1   The Grantee shall have the right for a period of twelve (12) months after
the end of each calendar year, during reasonable working hours, to audit those
books and records maintained by the Grantor insofar as they relate to any matter
or item required to determine the accuracy of any statements or payments made
with respect to the Production Payment during the preceding calendar year. Such
audit shall be at the sole expense of the Grantee who shall give no less than
thirty (30) days’ notice to the Grantor of its intention to conduct such an
audit.



6.2   At the conclusion of the audit, the Parties shall use all reasonable
endeavours to settle all or any issues arising from the audit within ninety
(90) days after the conclusion of each audit.



6.3   The Parties shall have the right, on written notice given to the other
Party, to refer for expert determination pursuant to Clause 14 any matters which
cannot be resolved within such ninety (90) day period.



6.4   The Grantor shall, subject to all obligations of confidentiality to which
is bound, including under the Licences and the JOAs, provide copies of the
following to the Grantee as soon as reasonably practicable:



  (a)   estimates of Available Production in the forthcoming month and expected
prevailing market prices during said month;



  (b)   material notices received from (i) the Secretary in relation to the
Licences and (ii) the operator and any other participant under the JOAs; and



  (c)   all information relating to any event or proceeding which is expected to
(i) have a material adverse effect on the Subject Interests or (ii) cause a
cessation in Available Production.



7.   MEASUREMENT METHODS



7.1   Subject to Clause 7.2, for the proper measurement of all Petroleum
produced and saved from the Blocks, the Grantor shall use methods consistent
with good oilfield practice as set out in the DECC Measurement Guidance.



7.2   The Grantor may use alternative techniques to those identified in the DECC
Measurement Guidance provided that they can be shown to give a similar or
greater level of accuracy and reliability and provided that the proposed method
of measurement is acceptable to the Department for Energy & Climate Change.



8.   UNITISATION

The Grantee acknowledges that the Grantor may, at any time and from time to
time, unitise either or both Blocks with any other blocks, if such unitisation
becomes necessary or desirable at the sole discretion of the Grantor. The basis
and manner of such unitisation, the manner of allocating unitised production
among the several tracts of unitised lands, and the contents of any such
unitisation agreement shall be in the sole discretion and determination of the
Grantor, exercised reasonably and in good faith and, when so determined, shall
be binding upon the Grantee. Upon any such unitisation, the Production Payment
shall be paid on the basis of the Grantor’s share of production allocated to the
Block(s) under the plan of unitisation and not upon the basis of actual
production from the Block(s). A copy of the unitisation agreement affecting the
Block(s) shall be promptly provided to the Grantee.



9.   DEVELOPMENT

Save for the obligations of the Grantor expressly set out in Clauses 5.2 and
5.3, the Grantor shall be under no obligation to the Grantee to develop the
Blocks or any part thereof or to produce Petroleum which may be within, upon or
under the Blocks.



10.   CONFIDENTIALITY

The provisions of clause 9 of the Sale and Purchase Agreement shall be
incorporated into this Agreement mutatis mutandis.



11.   NOTICES

The provisions of clause 12 of the Sale and Purchase Agreement shall be
incorporated into this Agreement mutatis mutandis.



12.   ASSIGNMENT



12.1   Subject to Clause 12.1, neither Party may assign, or grant any
Encumbrance (other than any Encumbrances granted by the Grantee to its
investors) over or deal in any way with any of its rights under this Agreement,
without the prior written consent of the other Party (such consent not to
unreasonably withheld or delayed).



12.2   In the event that the Grantor sells, transfers or otherwise disposes of
the whole or any part of the Subject Interests and such sale, transfer or
disposal has been consented to by the Grantee pursuant to Clause 5.1, the
Parties shall in good faith and using all reasonable endeavours agree upon a
corresponding proportion of the rights, liabilities and obligations under this
Agreement which shall be transferred to and assumed by the purchaser. The Buyer
shall, without warranty or representation and at the expense of the Seller,
execute (i) such documents and agreements as may be required to novate the
released obligations to the purchaser of the Subject Interests (or part thereof)
and (ii) any and all necessary documents required to unconditionally release the
Seller and each of its Affiliates from any security or credit support
obligations granted in connection with such released obligations, so that the
Seller can transfer the Subject Interests (or part thereof) to the purchaser
free and clear of all Encumbrances.



13.   GOVERNING LAW AND JURISDICTION



13.1   This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.



13.2   Subject to Clause 14, the courts of England have exclusive jurisdiction
to settle any dispute arising out of or in connection with this Agreement
(including a dispute relating to the existence, validity or termination of this
Agreement or any non-contractual obligation arising out of or in connection with
this Agreement) (a “Dispute”) and the Parties agree that the courts of England
are the most appropriate and convenient forum to settle Disputes and accordingly
no Party will argue to the contrary.



14.   EXPERT DETERMINATION



14.1   In the event of a request for expert determination pursuant to either
Clause 3.6 or Clause 6.3, each matter of dispute shall be finally resolved and
determined by a mutually acceptable partner in the London office of a leading
international firm of chartered accountants, which individual shall have not
less than ten (10) years of experience in the United Kingdom North Sea oil and
gas industry. If the Parties are unable to agree such appointment within a
period of thirty (30) days after the date of any referral by the relevant Party,
then either Party may request in writing such appointment be made by the
President for the time being of the Institute of Chartered Accountants for
England and Wales.



14.2   Any such independent chartered account appointed hereunder shall act as
an expert and not as an arbitrator. The Parties shall cooperate fully with any
such independent chartered accountant and for this purpose shall make available
to such independent chartered accountant all such books, records and statements
of account as he or she may reasonably require in order to reach a determination
hereunder. The decision of the independent chartered accountant shall be given
in writing within sixty (60) days after the date of his or her appointment and,
in the absence of fraud, mistake of fact or law or other manifest error, will be
final and binding on the Parties. The costs of the independent chartered
accountant shall be borne by the Parties in such proportion as the independent
chartered accountant shall determine and in the absence of such determination
shall be borne equally.



15.   GENERAL



15.1   The Parties shall, from time to time and at all times, do all such
further acts and execute and deliver all such further deeds and documents as
shall be reasonably required by the other Party in order to fully perform and
carry out the terms of this Agreement.



15.2   This Agreement shall inure to the benefit of and be binding upon the
Parties and their successors and permitted assigns.



15.3   No supplement to or modification of any provision of this Agreement shall
be binding unless executed in writing by each Party.



15.4   No waiver by either Party of any breach of a provision of this Agreement
shall be binding unless made expressly in writing. Any such waiver shall relate
only to the breach to which it expressly relates and shall not apply to any
subsequent or other breach.



15.5   This Agreement, the Sale and Purchase Agreement and the Completion
Documents replace and supersede any and all previous agreements, whether written
or oral, between the Parties with respect to the Subject Interests insofar as
such agreements pertain to the payment to the Grantee by the Grantor of the
Production Payment.



15.6   Nothing in this Agreement shall be construed as creating a partnership,
association or trust of any kind or as imposing any partnership duty, liability
or obligation.



15.7   If any provision of this Agreement (or part of a provision) is found by
any court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force. If any
invalid, unenforceable or illegal provision would be valid, enforceable or legal
if some part of it were deleted, the provision shall apply with whatever
modification is necessary to give effect to the commercial intention of the
Parties.



15.8   The operation of the Contracts (Rights of Third Parties) Act 1999 is
hereby excluded and no term of this Agreement is intended to be enforceable by
any person who is not a party to this Agreement, notwithstanding that any such
term of this Agreement may purport to confer, or may be construed as conferring
any benefit on such person and irrespective of whether such person is identified
in this Agreement.



15.9   This Agreement may be executed in any number of counterparts, each of
which is an original and which together have the same effect as if each Party
had signed the same document, provided, however, that none of the counterparts
will be effective until both Parties have executed a counterpart hereof.



15.10   The Grantor shall, on demand, pay to the Grantee the amount of all costs
and expenses (including legal fees) incurred by the Grantee in connection with
the enforcement of or preservation of any rights under this Agreement.

AS WITNESS WHEREOF this Agreement has been executed and delivered as a deed by
the Parties on the day and year first above written.

     
EXECUTED and DELIVERED
as a Deed for and on behalf of:
  .../s/ Catherine Stubbs............. (signature)


ENDEAVOUR ENERGY UK LIMITED
acting by Catherine Stubbs, a
director of ENDEAVOUR ENERGY UK
LIMITED
 




In the presence of:
 

/s/ Rosalie T. VanderMolen
Signature of Witness
Rosalie T. VanderMolen
Name of Witness
811 Main St., Suite 2100, Houston,
TX 77002
Address of Witness
Certified Public Accountant
Occupation of Witness
 









EXECUTED and DELIVERED
as a deed by:
  .../s/ Onno Bouwmeister....... (signature)


CIDOVAL S.À R.L. in accordance with
the laws of the jurisdiction of its
incorporation, in the presence of:
 




/s/ Peter Van Opstal
................................................
Signature of Witness
Peter VAN OPSTAL
................................................
Name of Witness
40avenue Monteray
L-3163 Luxembourg
................................................
Address of Witness
Manager
................................................
Occupation of Witness

1

Schedule 1

          Settlement Date   Target Dollar Amount ($)
30-Jun-13
    6,103,611.11  
 
       
30-Sep-13
    6,238,981.48  
 
       
31-Dec-13
    6,147,407.41  
 
       
31-Mar-14
    6,002,083.33  
 
       
30-Jun-14
    5,938,379.63  
 
       
30-Sep-14
    5,872,685.19  
 
       
31-Dec-14
    45,197,777.78  
 
       
31-Mar-15
    44,075,000.00  
 
       
 
  Termination Amount: $125,575,925.93
 
       

The Target Dollar Amounts and the Termination Amount will need to be amended by
the Parties upon the operation of clause 5.3(b) of the Sale and Purchase
Agreement and reduced by the Reduced Proportion (as defined in the Sale and
Purchase Agreement).

2

Schedule 2

                      DRAFT AGREED 4/30/2013 In accordance with Section 4.15 of
this Agreement, the parties to the Agreement intend for the Production Payment
to be treated as a “contingent payment debt instrument” within the meaning of
United States Treasury Regulations Section 1.1275-4 for U.S. federal income tax
purposes. The debt instrument reflected by the Production Payment will be issued
with “original issue discount.” The issue price is $106,425,000, total amount of
original issue discount is $19,150,926, the issue date is April 30, 2013, and
the comparable yield on the issue date is 11.77590%, compounded quarterly.    
Projected Payment Schedule
           
Date of Projected
Payment
 
Noncontingent Payment  
Contingent Payment    
 
                   
04/30/13
          $ (106,425,000.00 )    
06/30/13
  $ 0.00       6,103,611.11      
09/30/13
  $ 0.00       6,238,981.48      
12/31/13
  $ 0.00       6,147,407.41      
03/31/14
  $ 0.00       6,002,083.33      
06/30/14
  $ 0.00       5,938,379.63      
09/30/14
  $ 0.00       5,872,685.19      
12/31/14
  $ 0.00       45,197,777.78      
03/31/15
  $ 0.00       44,075,000.00      
 
          $ 125,575,926  

3